Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 02/08/202021, with respect to the rejection(s) of claim(s) 1, 9, 16 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“Zittel does not disclose, teach, or suggest all of the elements of independent claim 1. For example, Zittel does not disclose, teach, or suggest a forming mold having a bottom mold section that is “removable from the plurality of circumferential segments such that the bottom mold section is adapted to hold and move the pre-form articles about the electromagnetic coil and into and out of the forming mold”, as recited in claim 1. In Zittel, the bottom of the die 2, 44a is integrally formed with the sidewalls. See Zittel, FIG. 5. Therefore, Zittel’s bottom is not “removable from the plurality of circumferential segments” or adapted to move the pre-form articles into and out of the die.”

However, the basis of this argument is made in view of the newly amended claim reciting that the bottom mold is removable from the plurality of circumferential segments. Zittel discloses the claimed invention except for Zittel’s bottom is not removable from the plurality of circumferential segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Zittel’s bottom as being removable from the plurality of circumferential segments, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.

Applicant's additional arguments filed 02/08/2021 have been fully considered but they are not persuasive.

Applicant states:
“Zittel also does not disclose, teach, or suggest “the annular ring being adapted to surround, hold, seal, and optionally shape a top area of the pre-form articles”, as recited in claim 1. The Office Action equates the annular ring of the pending claims with the O-ring that rests in a channel formed by the groove 80 of die 2 (see Zittel, FIG. 5) and a corresponding groove in a flange of a support structure having an inductor embedded therein. See Office Action, p. 7. However, Zittel’s O-Ring is not “adapted to surround [or] hold ... a top area of the pre-form articles”. Rather, Zittel’s O-ring appears to only be used for sealing, not resisting forming forces.”

However, as shown in Fig. 1 and 5, the O-Ring of Zittel surrounds, and thereby contains/holds a top area of the pre-form articles. The O-Ring certainly provides a sealing effect (See col. 8, lines 6-18). The argument for “not resisting forming forces” is not claimed subject matter. Therefore, this argument is not persuasive.

Drawings
The drawings were received on 02/08/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The 35 USC 112(a) and 35 USC 112(b) rejections of the previous Office Action have been remedied by the amended claims. As such, the 35 USC 112(a) and 35 USC 112(b) rejections of the previous Office Action are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5730016A, herein referred to as Zittel.
Regarding Claim 1, Zittel discloses a forming mold (44a, 44b) for forming a plurality of formed containers from a respective plurality of pre-form articles (3) using electromagnetic energy (title), the forming mold (44a, 44b) comprising: a multi-segment mold (44a, 44b) capable of being disposed about an electromagnetic coil (7), the multi-segment mold (44a, 44b) having an annular ring (See col. 8, lines 6-18), a bottom mold section(See annotated Fig. 5 below, and a plurality of circumferential segments positioned between the annular ring and the bottom mold section (See Fig. 1) (See annotated Fig. 5 below), each of the circumferential segments including an inner surface (See Fig. 5), the plurality of inner surfaces defining a desired shape of the formed containers (See Fig. 5), the bottom mold section (See annotated Fig. 5. below) adapted to hold and move the pre-form articles (3) about the electromagnetic coil (7) and into and out of the forming mold (Fig. 1, Fig. 5), the annular ring (See col. 8, lines 6-18) being adapted to surround, hold, seal, and optionally shape a top area of the pre-form articles (See Fig. 1, annular ring as described by col. 8, lines 6-18, contains/surrounds the pre-formed article 3, thereby holding and sealing a top area of the pre-formed article); wherein the electromagnetic coil (7) is configured to impart an electromagnetic force on the pre-form articles when supplied with electrical energy, the electromagnetic force configured to urge the pre-form articles into contact with the inner surfaces of the multi- segment mold to produce the formed containers (col. 5, line 61-col. 6, line 2); wherein upon forming of the containers, one or more axial parting lines on the surfaces of the formed containers are reduced (See col. 8, lines 6-18, the O-ring rests in a channel during forming, absorbing force, thereby reducing axial parting lines in the top area on the surfaces of the formed containers).

    PNG
    media_image1.png
    465
    621
    media_image1.png
    Greyscale

Zittel discloses the claimed invention except for Zittel’s bottom mold section is not removable from the plurality of circumferential segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Zittel’s bottom as being removable from the plurality of circumferential segments, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.

Regarding Claim 2, Zittel discloses the forming mold of claim 1, wherein the annular ring (col. 8, line 6-18) provides a first seal between the multi-segment mold and the pre-form article (Fig. 5, seal 84 lies within element 88, which is located between the outer surface of mold 44a and outer surface of pre-form article 3, therefore a first seal is provided between the multi-segment mold and the pre-form article).

Regarding Claim 3, Zittel discloses the forming mold of claim 2, wherein the first seal includes a square cross-section (See Fig. 5).


Regarding Claim 4, Zittel discloses the forming mold of claim 1, wherein the annular ring (col. 8, line 6-18) provides a second seal between the multi-segment mold (44a, 44b) and the electromagnetic coil (7) (electromagnetic coil 7 is situated on element 8, therefore the annular ring 78 provides a seal between the multi-segment mold and electromagnetic coil) (See Fig. 5) (col. 8, line 9-13:“Referring now to both FIGS. 5 and 6, between the bottom surface of the flange portion 8 and top surface of the die 2, is an O-ring 78, which rests in a channel formed by adjacent grooves 80, 82 in the die 2 top and flange portion 8, respectively”).

Regarding Claim 5, Zittel discloses the forming mold of claim 4, wherein the second seal includes a round cross-section (78, see Fig. 5, 78 rests in groove 80, which has round cross-section).

Regarding Claim 6, Zittel discloses the forming mold of claim 1, wherein the annular ring (col. 8, line 6-18) is comprised of ceramic, stainless steel or other similarly hard materials (by reciting “resilient”, the claimed limitation of “hard materials” is met).

Regarding Claim 7, Zittel discloses the forming mold of claim 1, wherein the multi-segment mold has three segments (col. 7, line 29-30).

Regarding Claim 8, Zittel discloses the forming mold of claim 1, wherein the segments (44a, 44b) include hinges (84) coupling the segments of the multi-segment mold such that actuating a first segment (44a) of the multi-segment mold actuates the remaining segments (44b) of the multi-segment mold.

Regarding Claim 9, Zittel discloses a method for electromagnetic forming of formed containers (Claim 10), the method comprising the acts of: receiving a pre-form article from an upstream process in a forming mold (Claim 10, “placing an inductor inside an unstylized aluminum container”); disposing the pre-form article about an electromagnetic coil(Claim 10, “placing an inductor inside an unstylized aluminum container”), the electromagnetic coil being disposed within the forming mold (Claim 10, “placing said unstylized aluminum container inside said die”), the electromagnetic coil being configured to impart an electromagnetic force on the pre-form article when supplied with electrical energy (Claim 10: “adjusting the width of a current pulse conducted by said inductor so as to substantially maximize the transfer of kinetic energy to the aluminum container”); coupling the forming mold about the pre-form article (Claim 10, “placing said unstylized aluminum container inside said die”), the forming mold (44a, 44b) including an annular ring (col. 8, line 6-18), a bottom mold section (See annotated Fig. 5 above), and a plurality of circumferential segments positioned between the annular ring and the bottom mold section (See Fig. 1, Fig. 5) (See annotated Fig. 5 above), each (Fig. 1, Fig. 5, element 62), the plurality of inner surfaces defining a desired shape of the formed containers (Fig. 1, Fig. 5, element 62), the bottom mold section (See annotated Fig. 5 above) adapted to hold and move the pre-form article (3)  about the electromagnetic coil (7) and into and out of the forming mold (44a, 44b) (See Fig. 1), the annular ring (col. 8, line 6-18) being adapted to surround, hold, seal and optionally shape a top section of the pre-form article (See Fig. 1, annular ring as described by col. 8, lines 6-18, contains/surrounds the pre-formed article 3, thereby holding and sealing a top area of the pre-formed article); supplying, after the coupling of the forming mold (44a, 44b) about the pre-form article (3), a first electrical energy to the electromagnetic coil (7) to produce an electromagnetic force, the electromagnetic force configured to urge the pre-form article (3) into contact with the inner surfaces of the forming mold (44a, 44b) (Claim 10: “adjusting the width of a current pulse conducted by said inductor so as to substantially maximize the transfer of kinetic energy to the aluminum container”)(col. 2, line 17-27), thereby producing one of the formed containers (col. 2, lines 11-16); and wherein the surface of the formed containers are free of parting lines in the top area of the containers to be flanged (See col. 8, lines 6-18, the O-ring rests in a channel during forming, absorbing force, thereby reducing/eliminating axial parting lines in the top area on the surfaces of the formed containers).
Zittel discloses the claimed invention except for Zittel’s bottom mold section is not removable from the plurality of circumferential segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Zittel’s bottom as being removable from the plurality of circumferential segments, since it has been Nerwin v. Erlichman, 168 USPO 177, 179.

Regarding Claim 10, Zittel discloses the method of claim 9, wherein the multi-segment mold has three segments (col. 7, line 29-30).

Regarding Claim 11, Zittel discloses the method of claim 9, wherein the annular ring (col. 8, line 6-18) provides a first seal between the multi-segment mold (44a, 44b) and the pre-form article (3) (Fig. 5, seal 84 lies in groove 88, which is located between the outer surface of mold 44a and outer surface of pre-form article 3, therefore a first seal is provided between the multi-segment mold and the pre-form article).

Regarding Claim 12, Zittel discloses the method of claim 11, wherein the first seal includes a square cross-section (col. 8, line 6-18) (See Fig. 5, Num. 88).

Regarding Claim 13, Zittel discloses the method of claim 9, wherein the annular ring  (col. 8, line 6-18) provides a second seal between the multi-segment mold (44a, 44b) and the electromagnetic coil (7) (electromagnetic coil 7 is situated on element 8, therefore the annular ring 78 provides a seal between the multi-segment mold and electromagnetic coil) (See Fig. 5) (col. 8, line 9-13:“Referring now to both FIGS. 5 and 6, between the bottom surface of the flange portion 8 and top surface of the die 2, is an O-ring 78, which rests in a channel formed by adjacent grooves 80, 82 in the die 2 top and flange portion 8, respectively”).


Regarding Claim 14, Zittel discloses the method of claim 13, wherein the second seal includes a round cross-section (78, see Fig. 5, 78 rests in groove 80, which has round cross-section).

Regarding Claim 15, Zittel discloses the method of claim 13, wherein the annular ring (col. 8, line 6-18) is comprised of ceramic, stainless steel or other similarly hard materials (by reciting “resilient”, the claimed limitation of “hard materials” is met).

Regarding Claim 21, Zittel discloses the forming mold of claim 1, wherein upon forming of the containers, the one or more axial parting lines on the surfaces of the formed containers are eliminated in the top area of the formed containers to be flanged(col. 7, lines 16-30) (See col. 8, lines 6-18, the O-ring rests in a channel which surrounds (and thereby holds) pre-formed articles during forming, absorbing force, thereby reducing/eliminating axial parting lines in the top area on the surfaces of the formed containers).

Claim 16-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel, and further in view of US20110219838A1, herein referred to as Helmut.

Regarding Claim 16, Zittel discloses a system for forming a plurality of formed containers (3) from a plurality of pre-form articles (3) using electromagnetic energy (title), the system comprising: a plurality of forming modules (44a, 44b), the plurality of forming modules (44a, 44b) being movably mounted relative to an infeed mechanism (col. 7, line 16-30) (Claim 10: “placing said unstylized aluminum container inside said die”), the infeed mechanism configured to supply pre- form articles (3) to the plurality of forming modules (44a, 44b) (Fig. 1), each of the plurality of forming modules (44a, 44b) including a forming mold (Fig. 5, Num. 62) disposed about an electromagnetic coil (7), the forming mold (Fig. 5, Num. 62) having an annular ring (col. 8, line 6-18), a bottom mold section (see annotated Fig. 5 above), and  a plurality of circumferential segments (when 44a and 44b are disengaged, they exhibit having a plurality of circumferential segments, see Fig. 4-5) positioned between the annular ring and the bottom mold section (See Fig. 1)(see annotated Fig. 5 above), each of the plurality of circumferential segments including an inner surface (See Fig. 1, inner surface of 44a, 44b), the plurality of inner surfaces defining a desired shape of the formed containers (contour of 62), the bottom mold section (See annotated Fig. 5 above) being configured to hold and move the pre-form articles (3) about the electromagnetic coil (7) and into and out of the forming mold (62) (See Fig. 1 & 5) (see col.7, lines 42-53) , the annular ring (col. 8, line 6-18) being configured to surround hold, seal, and optionally shape a top section of the pre-form articles (3) so as to reduce or eliminate parting lines on the surface of the formed containers (See col. 8, lines 6-18, the O-ring rests in a channel which surrounds (and thereby holds) pre-formed articles during forming, absorbing force, thereby reducing axial parting lines in the top area on the surfaces of the formed containers), the electromagnetic coil (7) being configured to impart an electromagnetic force on the pre-form articles (3) when supplied with electrical energy (Claim 10: “adjusting the width of a current pulse conducted by said inductor so as to substantially maximize the transfer of kinetic energy to the aluminum container”), the electromagnetic force being configured to urge the pre-form articles into contact with the inner surfaces of the forming mold to produce the formed containers (col. 5, line 61-col. 6, line 2); a charging circuit being configured to supply the electrical energy to the plurality of forming modules (Fig. 2) (col. 2, line 66- col. 3, line 20); a discharge-control mechanism (Fig. 3a, Num. 36) (col. 5, lines 5-7) operatively coupled to the plurality of forming modules (44a, 44b) and the charging circuit (Fig. 2), the discharge-control mechanism (Fig. 3a, Num. 36) (col. 5, lines 5-7) being configured to selectively actuate discharge of the electrical energy from the charging circuit to a predetermined forming module (44a, 44b) (col. 4, line 21-39).
Zittel discloses the claimed invention except for Zittel’s bottom mold section is not removable from the plurality of circumferential segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Zittel’s bottom as being removable from the plurality of circumferential segments, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Zittel is silent regarding wherein the infeed mechanism is an infeed starwheel.
Helmut teaches an analogous invention wherein and infeed mechanism in the form of an infeed starwheel is for the purpose of feeding a hollow body into a workpiece holder, thereby meeting the claimed limitation of the infeed starwheel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Zittel, with the infeed star wheel, as taught by Helmut, in order to provide improved feeding of the hollow body into a workpiece holder (ie: forming modules).

Regarding Claim 17, Zittel discloses the system of claim 16, wherein the surface of the formed containers is free of parting lines at the open end of the containers in the area where flanging occurs (col. 7, lines 16-30).

Regarding Claim 18, Zittel discloses the system of claim 16, wherein the annular ring  (col. 8, line 6-18) provides a first seal between the multi-segment mold (44a, 44b) and the pre-form article (3) (Fig. 5, seal 84 lies in groove 88, which is located between the outer surface of mold 44a and outer surface of pre-form article 3, therefore a first seal is provided between the multi-segment mold and the pre-form article), the first seal having a square cross-section (col. 8, line 6-18) (See Fig. 5, Num. 88).

Regarding Claim 19, Zittel discloses the system of claim 16, wherein the annular ring  (col. 8, line 6-18) provides a second seal between the multi-segment mold (44a, 44b) and the electromagnetic coil (7) (electromagnetic coil 7 is situated on element 8, therefore the annular ring 78 provides a seal between the multi-segment mold and electromagnetic coil) (See Fig. 5) (col. 8, line 9-13:“Referring now to both FIGS. 5 and 6, between the bottom surface of the flange portion 8 and top surface of the die 2, is an O-ring 78, which rests in a channel formed by adjacent grooves 80, 82 in the die 2 top and flange portion 8, respectively”), the second seal having a round cross- section (78, see Fig. 5, 78 rests in groove 80, which has round cross-section).

Regarding Claim 20, Zittel discloses the system of claim 16, wherein the annular ring (col. 8, line 6-18) is comprised of ceramic, stainless steel or other similarly hard materials (by reciting “resilient”, the claimed limitation of “hard materials” is met).

Regarding Claim 22, Zittel discloses the system of claim 16, wherein the annular ring (col. 8, line 6-18) is configured to surround, hold, seal, and optionally shape a top section of the pre-form articles so as to eliminate parting lines on the surface of the formed containers (See col. 8, lines 6-18, the O-ring rests in a channel which surrounds (and thereby holds) pre-formed articles during forming, absorbing force, thereby reducing/eliminating axial parting lines in the top area on the surfaces of the formed containers).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725